Citation Nr: 1402991	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-44 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic renal disease, to include as secondary to coronary artery disease.

2.  Entitlement to service connection for hypertension, to include as secondary to coronary artery disease.

3.  Entitlement to a compensable rating for sinusitis.

4.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1973 and from May 1983 to January 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 (hypertension), August 2010 (sinusitis), and April 2011 (CAD and renal disease) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran also filed a notice of disagreement the denial of a higher rating for his hemorrhoids in the May 2010 rating decision.  The RO responded by issuing a May 2012 statement of the case (SOC) continuing the denial.  The record does not reflect that the Veteran filed a substantive appeal within 60 days of being notified of the May 2012 SOC.  Accordingly, that issue is not before the Board. 

The Veteran testified at a personal hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

The Board reviewed both the Veteran's paper claims record and his virtual record before adjudicating the claims on appeal.

In September 2013, the Veteran's representative provided additional evidence along with a waiver of RO review.

The issue of entitlement to service connection for a low back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The entitlement to service connection for hypertension and chronic renal disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his sinusitis is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting; the evidence of record does not demonstrate that the Veteran's sinusitis has been treated with radical surgery with chronic osteomyelitis or near-constant sinusitis after repeated surgeries.

2.  Throughout the appeals period, the Veteran's coronary artery disease, status post myocardial infarction has been manifested by evidence of cardiac dilation on electrocardiogram; the disability is not manifested by more than one episode of acute congestive heart failure in the past year, or workload greater than 3 METS but not greater than 5 METS that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, and no higher, for sinusitis have been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2013).

2.  The criteria for an initial disability rating of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§  4.1, 4.2, 4.7, 4.104 Diagnostic Code 7006.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

In October 2009, November 2009, July 2010 and June 2011 letters, the Veteran was provided with proper notice.  The Veteran has actively participated in the processing of his appeal; the statements submitted and testimony provided in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA treatment records, and private treatment records are contain the claims file and in Virtual VA.  He has been afforded VA examinations for his CAD and sinusitis in 2010 and 2012.  The information in the examination reports is sufficient upon which to determine appropriate ratings for the disorders addressed in this decision.   

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103.  The Board also observes that the Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Sinusitis

A noncompensable evaluation is assigned to the Veteran's service-connected sinusitis, effective since August 19, 2009, under Diagnostic Codes 6513.  The Veteran is seeking a higher evaluation. 

Under Diagnostic Code 6513, a noncompensable rating is for sinusitis which is detected by x-ray only.

A 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (including Diagnostic Code 6513).

A maximum rating of 30 percent applies for allergic rhinitis where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Diagnostic Code 6502, for deviation of the nasal septum, provides a 10 percent only, for traumatic 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

In March 2010, the Veteran was afforded a VA sinus examination.  He reported symptoms of chronic itchy, watery eyes, rhinorrhea, sore throat, postnasal drainage, and facial congestion.  On physical examination, he had sinus drainage with cobble stoning.  His septum was not deviated.  He had no facial pain or pressure to palpation.  He was diagnosed with chronic sinusitis.

A private May 2010 CT revealed mild chronic appearing paranasal sinus disease, with no findings of acute sinusitis.

In October 2010, following several weeks of ear and nasal congestion, the Veteran underwent a flexible nasal endoscopy, which revealed significant bidirectional septal deviation.  

In May 2012, the Veteran was afforded a second VA sinus examination.  He reported sinus symptoms in the early 1970s, and stated he underwent rhinoplasty to straighten his nose at some point in his medical history.  He denied taking any medications for his sinuses due to a prostate condition.  At the time of the examination he had hoarseness and rhinitis symptoms.  He described symptoms of headaches, purulent discharge and dizziness associated with his sinusitis.  Chronic sinusitis was also detected by imaging studies.  He reported 7 or more episodes of non-incapacitating sinusitis characterized by headaches, pain and purulent discharge in the prior 12 months.  The examiner noted that the Veteran had no incapacitating episodes of sinusitis requiring prolonged use of antibiotics in the prior 12 months.  He did not have greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, hypertrophy of the nasal turbinates or nasal polyps.  An addendum included a CT of the sinuses which revealed traces of right-sided mucosal thickening, and lobulation of the nasal passages which raised the question of "polyposis."

In September 2013, the Veteran reported constant headaches, congestion, and discharge secondary to his sinuses.  He stated that he was unable to take medication to treat the symptoms due to his prostate condition.  He reported that he had chronic dull headaches, and that he had a low level headache during the hearing.  He also reported that, on average, his sinuses are treated with a 10-day course of antibiotics twice a year.

The record shows that the Veteran's sinusitis symptoms more nearly approximate the criteria for a 30 percent evaluation.  The Veteran has reported more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  He has been noted to have sinusitis/rhinitis symptoms during both his 2010 and 2012 examinations.  While treatment records do not include information on treatment with antibiotics, the Board finds the Veteran's statements to be credible.  He does not meet the criteria for the next higher rating of 50 percent for sinusitis because there is no evidence of repeated surgeries, or radical surgery with chronic osteomyelitis.  The Board considered alternative Diagnostic Codes; however, the evidence does not reveal percent obstruction of the nasal passage on both sides or complete obstruction on one side.

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The symptoms of his sinusitis include headaches, dizziness, hoarseness, and purulent discharge.  Although he did not have sinus pain during examination, his dizziness is an additional complication of his sinusitis.  His sinusitis is addressed via his sinus symptoms.  He currently has the highest rating based on symptoms and antibiotic treatment, as the next higher rating contemplates symptoms subsequent to surgery.  While the Board acknowledges the Veteran is unable to treat many of his symptoms due to medical complications, his symptoms have not risen to the level of repeated surgeries.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence supports a rating of 30 percent under Diagnostic Code 6513, but no higher, throughout the appeal period.  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Coronary Artery Disease

The Veteran's heart disability has been evaluated under the Schedule of Ratings for the Cardiovascular System, found in 38 C.F.R. § 4.104, under either Diagnostic Code 7006 (myocardial infarction) or DC 7017 (coronary artery bypass grafting).  Under DCs 7006 and 7017, a 10 percent evaluation is warranted when a workload of greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  

A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is a left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is assigned where there is chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

Medical records included a January 2005 record from the Naval Hospital of Charleston which included the results of a nuclear stress test.  The Veteran was noted to have a history of one heart catheterization from 1989, with no current complaints of chest discomfort.  He continued to smoke 1/2-pack per day.  The nuclear stress test revealed small-sized mildly severe reversible perfusion in the anteroseptal wall left ventricle base, possibly ischemia.  He had a left ventricular ejection fraction of 55 percent.  He did not complete the stress protocol due to leg cramps and jumped off the treadmill.

A private medical record from May 2010 from Costal Cardiology noted the Veteran reported occasional angina, and that a stress test was unremarkable.  The stress test was noted to have been stopped due to leg pain.  He reported he was not "particularly physically active but walks 1 to 1 1/2 miles twice per week without difficulty or limitation.  He does also do a fair bit of yard work without difficulty."  He continued to smoke a half of a pack of cigarettes per day.  

In December 2010, the Veteran was afforded a VA heart examination where he reported a history of a 1988 myocardial infarction and angioplasty.  Current symptoms of his CAD included angina three times per day lasting one minute, with radiation to his left arm.  He reported he does not routinely exercise.  He also reported a history of hypertension, mild chronic obstructive pulmonary disease (COPD) and peripheral artery disease (PAD) with intermittent claudication with cramping in the legs experienced after three minutes of walking on a flat surface.  A treadmill stress test was not ordered, and his METS were estimated to be between 5 and 7 based on his statements of walking 1/4 mile with leg cramps, standing for 15 to 20 minutes, climbing one flight of stairs, and pushing a lawn mower with frequent rest brakes, and the continued ability to drive a car.  An echocardiogram taken in conjunction with the examination was normal and revealed an ejection fraction greater than 60 percent.  

A March 2011 private treatment record noted the Veteran's complaints of occasional angina, and dyspnea with moderate exertional activity.  He also experience bilateral lower extremity discomfort if he walks a long distance or up an incline.  A myocardial perfusion scan from June 2010 revealed mild reversible ischemia within the inferolateral segments, and an ejection fraction of 58 percent.

In May 2011, the Veteran filed a notice of disagreement with the initial 30 percent rating assigned for his service connected CAD, and provided private medical records to support his contention.  The records included an August 2010 note that the veteran complained of hip and leg pain with ambulation and prolonged standing.  He reported that on vacation the month prior he was able to walk a couple of miles, but that when he exerts himself on an incline he had a discomfort in his calves.  Another August 2010 record noted that the Veteran's exercise ankle-brachial index was mildly positive for peripheral arterial disease.  Cardiac records from May and June 2011 included METs recordings between 2.2 and 2.4, and an ejection fraction of more than 60 percent.

A January 2012 stress test noted that the Veteran "exercised according to the Adenosine for four minutes," and achieved a work level of maximum 1.0 METs.  

An echocardiogram from February 2012 noted that left ventricle wall thickness and systolic function were normal, and recorded an ejection fraction of 57 percent.

In May 2012, the Veteran was afforded a second VA heart examination.  He reported he had recently passed out in Florida at Disney World, and that he was under additional medical supervision.  A stress test was attempted; however, he was unable to perform on the treadmill due to newly discovered peripheral vascular disease, with occlusion of his right femoral artery.  A pharmaceutical stress test was abnormal with a METs reading of 1.  The examiner noted the Veteran reported an ejection fraction of roughly 50 percent based upon a January 2012 echocardiogram.  The examiner did not initially provide a METs level for the Veteran.  In a September 2012 addendum, the examiner noted that the Veteran's February 2012 echocardiogram recorded an ejection fraction of greater than 50 percent, and the diastolic filling pattern indicated impaired relaxation.  The examiner noted that the Veteran's cardiac function is best represented by his ejection fraction readings because his METS levels are additionally limited by his peripheral vascular disease.

A February 2013 stress test again recorded a work level of maximum 1.0 METs, and an ejection fraction of 54 percent.  A private August 2013 record noted that the Veteran had "very limited activity tolerance due to severe CAD and PAD resulting in claudication and chest pain."  He could perform at a level of less than 2 METs and "has multisystem involvement (coronary renal, leg, aortic aneurysm)."

Initially, the Board finds the Veteran's statements of chest pain, shortness of breath, loss of stamina, and leg cramps to be credible.  Throughout the appeal, the Veteran has had recorded, via pharmaceutical stress test, METs of less than 3.  However, the Veteran has also consistently had ejection fraction test results greater than 50 percent.  He appears to have declined in health between 2010 and 2012, because he went from being able to walk a few miles a week, climb stairs and attempt physical stress tests, to no longer being able to able to stand for long periods of time or walk greater than 1/4 mile.  A review of both private and VA records reveals that his decrease in health was in part due to vascular disease and claudication.  The Veteran even indicated that he was forced to retire due to claudication in his legs.  The private August 2013 treatment record acknowledged that the Veteran's score of less than two METs was due to both CAD and PAD.

The record shows that the Veteran's ejection fraction has remained above 50 percent, there is no evidence he has had more than one episode of acute congestive heart failure within a year, and his workload METs caused by his CAD alone are between 5 and 7 METs according to the 2010 examiner.  While 5 METs would reach the level of the 60 percent criteria, the Board finds that the Veteran's symptoms more nearly approximate the 30 percent level.  Notably, the 2012 examiner noted that due to the influence of the Veteran's other disabilities (renal failure, claudication, vascular disease, etc.) that the best measurement for the Veteran's CAD was his ejection fraction.  As such, the Board finds that a rating in excess of 30 percent for CAD is not warranted.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the 30 percent discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected CAD are inadequate.  A comparison between the level of severity and symptomatology of Veteran's disability with the established criteria found in the rating schedule for myocardial infarction or coronary bypass surgery shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, which includes angina, fatigue, and dyspnea.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  The Veteran is also separately service-connected for peripheral vascular disease of the lower extremities.


ORDER

Entitlement to a 30 percent rating for sinusitis is granted.

Entitlement to an initial rating in excess of 30 percent for coronary artery disease is denied.


REMAND

Hypertension and Renal Disease

The Veteran claims entitlement to service connection for hypertension on a direct (indicated he was diagnosed in service) and secondary (believes his hypertension is related to his CAD) bases.  The Veteran claims entitlement to service connection for chronic renal disease as secondary to his CAD.  He has otherwise asserted that his hypertension, service-connected CAD, and renal disease are aggravating to one another.  The Veteran has not been provided a VA examination to determine the etiology of his hypertension and renal disease or their potential aggravation from his CAD.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  On remand, he should be afforded the appropriate examinations.

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006 (as is the case here), any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

TDIU

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this remand.  As the claim for TDIU is being remanded, the Veteran should be provided notification regarding the evidence necessary to establish TDIU.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  Here, the Veteran has stated that his disabilities forced him to retire early from his police employment and that he is unable to work.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  Schedule the Veteran for appropriate VA examinations to determine the etiology of his claimed hypertension and chronic renal failure claims.  Provide a copy of the claims file, access to virtual records, and a copy of these directives to the VA examiner for review in conjunction with the examination.  

After a review of the records and examination of the Veteran, the examiner should provide the following 

opinions:

(a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's hypertension is due to his military service?

(b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's hypertension was aggravated (beyond the natural progression of the disease) by his service-connected disabilities?  

If aggravation is shown, please record the evidence of the baseline level of hypertension prior to aggravation.  (Note: VA will not concede that a nonservice-connected disease was aggravated by a service-connected disease unless the baseline level of severity of the nonservice-connected disease is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury)

(c) Is it at least as likely as not (50/50 probability or greater) that the Veteran's chronic renal disease is due to his military service?

(d) Is it at least as likely as not (50/50 probability or greater) that the Veteran's chronic renal disease was aggravated (beyond the natural progression of the disease) by his service-connected disabilities?  

If aggravation is shown, please record the evidence of the baseline level of renal disease prior to aggravation.  (Note: VA will not concede that a nonservice-connected disease was aggravated by a service-connected disease unless the baseline level of severity of the nonservice-connected disease is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury)

Provide complete rationales for all opinions provided, and cite to specific medical records as necessary.

4.  The Veteran should be scheduled for any additional VA examinations needed to address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

5.  Thereafter, the AMC/RO must readjudicate the issues based on all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


